Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 15 objected to because of the following informalities:  
As to claim 15, the claim must end with a full stop so a period sign is missing.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al., US PGPUB 2017/0249017 hereinafter referenced as Ryu in view of Gnedin, US PGPUB 2020/0363949.

As to claim 1, Ryu discloses an electronic device comprising: a display (e.g. display unit 620, fig. 6);
a communication circuit configured to perform communication with at least one of at least one external server and/or at least one external electronic device (e.g. server 300, fig. 15);
a processor operatively connected to the display and the communication circuit (e.g. controller 640, fig. 6); and
a memory operatively connected to the processor (e.g. storage unit 650, fig. 6), wherein, the memory stores instructions which, when executed, cause the processor to control the electronic device to: 
display a user interface including a virtual keyboard through the display (e.g. virtual keyboard 120, fig. 1);
display a string including at least one word on the user interface based at least in part on an input to the virtual keyboard (e.g. input on window 110, fig. 1);
determine at least one recommended word associated with the string based at least in part on a language model (e.g. determining suitable words 130 based on user input on window 110, fig. 6); and
display the determined at least one recommended word on the user interface (e.g. displaying recommended words 130, fig. 6), and
(e.g. selecting language model in step 130 of fig.15, wherein the at least one selected language model comprises at least one of a language model based on demographic properties of a user of the device, a language model based on text input histories of the user of the device, and a language model based on a context in which the keyboard is executed), and 
the state information of the external electronic device includes at least one of information associated with a name of the external electronic device, information associated with an operation state of the external electronic device, information associated with content provided by the external electronic device, or information about a point in time at which an input is received by the external electronic device ([0078] Context properties regarding text input refer to a situation or a context in which a text is input, and may be, for example, information about a time when the text is input, information about a place where the text is input, or information about an application via which the text is input).
Ryu does not specifically discloses the communication circuit which facilitate the communication between the user device and the server.
However, Gnedin discloses a communication circuit which facilitate the communication between the user device and the server (0053] FIG. 1 illustrates a Computing System 100, according to various embodiments of the invention. The illustrated Computing System 100 includes a plurality of Computing Devices 110 (individually identified 110A, 110B, etc.), a Network 115, and an optional Server 195).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Ryu to further include a communicating network unit in order to improve a user experience.

As to claim 11, Ryu discloses a method of recommending a word in an electronic device, the method comprising: displaying a user interface including a virtual keyboard (e.g. virtual keyboard 120, fig. 1);
displaying a string including at least one word on the user interface based at least in part on an input to the virtual keyboard (e.g. input on window 110, fig. 1);
determining at least one recommended word associated with the string based on a language model (e.g. determining suitable words 130 based on user input on window 110, fig. 6); and
displaying the at least one recommended word on the user interface (e.g. displaying recommended words 130, fig. 6), 
wherein the language model includes a language model of the electronic device and a language model received from an external server or an external electronic device connected for communication with the electronic device based on state information of the external electronic device connected for communication through a communication circuit of the electronic device (e.g. selecting language model in step 130 of fig.15, wherein the at least one selected language model comprises at least one of a language model based on demographic properties of a user of the device, a language model based on text input histories of the user of the device, and a language model based on a context in which the keyboard is executed), and 
the state information of the external electronic device includes at least one of information associated with a name of the external electronic device, information associated with an operation state of the external electronic device, information associated with content provided by the external electronic device, or information about a point in time at which an input is received by the external electronic device ([0078] Context properties regarding text input refer to a situation or a context in which a text is input, and may be, for example, information about a time when the text is input, information about a place where the text is input, or information about an application via which the text is input).
Ryu does not specifically discloses the communication circuit which facilitate the communication between the user device and the server.
However, Gnedin discloses a communication circuit which facilitate the communication between the user device and the server (0053] FIG. 1 illustrates a Computing System 100, according to various embodiments of the invention. The illustrated Computing System 100 includes a plurality of Computing Devices 110 (individually identified 110A, 110B, etc.), a Network 115, and an optional Server 195).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Ryu to further include Gnedin’s communicating network unit in order to improve a user experience.

As to claim 2, the combination of Ryu and Gnedin discloses the electronic device of claim 1. The combination further discloses the instructions, when executed, cause the processor to control the electronic device to: establish the connection for communication with the external electronic device through the communication circuit; and receive the state information of the external electronic device from the external electronic device through the communication circuit (Ryu, [0078] the physical location may indicated by GPS coordinate information or other location information based on WLAN, cellular networks, or other wireless networks).

As to claim 3, the combination of Ryu and Gnedin discloses the electronic device of claim 2. The combination further discloses the instructions, when executed, cause the processor to control the electronic device to: transmit a signal requesting the language model corresponding to the state information of the external electronic device from the external server or the external electronic device through the communication circuit based at least in part on the received state information of the external electronic device; and receive the language model corresponding to the state information of the external electronic device from the external server or the external electronic device through the communication circuit (Ryu, e.g. selecting language model in step 130 of fig.15, wherein the at least one selected language model comprises at least one of a language model based on demographic properties of a user of the device, a language model based on text input histories of the user of the device, and a language model based on a context in which the keyboard is executed).

As to claim 4, the combination of Ryu and Gnedin discloses the electronic device of claim 3. The combination further discloses the instructions, when executed, cause the processor to control the electronic device to: transmit a signal requesting the language model corresponding to the state information of the external electronic device from the external server or the external electronic device through the communication circuit in response to the user interface including the virtual keyboard being displayed; and receive the language model corresponding to the state information of the external electronic device from the external server or the external electronic device through the communication circuit (Ryu, [0175] in an exemplary embodiment, if a language model is not stored in a device or a language model stored in a device has to be updated, the device may request a server to transmit a language model and may receive the same).

As to claim 5, the combination of Ryu and Gnedin discloses the electronic device of claim 3. The combination further discloses the instructions, when executed, cause the processor to control the electronic device to: transmit a signal requesting the language model corresponding to the state information of the external electronic device from the external server or the external electronic device through the communication circuit in response to the state information of the external electronic device being received from the external electronic device; and receive the language model corresponding to the state information of the external electronic device from the external server or the external electronic device through the communication circuit (Ryu, [0175] in an exemplary embodiment, if a language model is not stored in a device or a language model stored in a device has to be updated, the device may request a server to transmit a language model and may receive the same).

6. (Canceled)

As to claim 7, the combination of Ryu and Gnedin discloses the electronic device of claim 1. The combination further discloses at least one external electronic device includes a plurality of external electronic devices, and wherein the instructions, when executed, cause the processor to control the electronic device to: in a state in which the connection for communication between the electronic device and a plurality of external electronic devices is established, receive state information from each of the plurality of external electronic devices through the communication circuit, determine at least one first external electronic device among the plurality of external electronic devices based at least in part on the information about a point in time at which the input included in the state information is received; transmit a signal requesting the state information of the first external electronic device from the external server or the first external electronic device through the communication circuit; and receive a language model corresponding to the state information of the first external electronic device from the external server or the first external electronic device through the communication circuit (Ryu, [0025] the context in which the virtual keyboard is executed may further include at least one of information about an application in which the virtual keyboard is executed, information about a time when the virtual keyboard is executed, and information about a place where the virtual keyboard is executed).

As to claim 8, the combination of Ryu and Gnedin discloses the electronic device of claim 1. The combination further discloses at least one external electronic device includes a plurality of external electronic devices, and wherein the instructions, when executed, cause the processor to control the electronic device to: in a state in which the connection for communication between the electronic device and a plurality of external electronic devices is established, receive a signal including the state information from each of the plurality of external electronic devices through the communication circuit, determine at least one first external electronic device among the plurality of external electronic devices based at least in part on an intensity of the signal; transmit a signal requesting the state information of the first external electronic device from the external server or the first external electronic device through the communication circuit (Gnedin, [0026] an I/O configured to communicate with a plurality of remote clients over a communication network and to provide the selected members of the plurality of applications to the remote clients); and
receive a language model corresponding to the state information of the first external electronic device from the external server or the first external electronic device through the communication circuit (Ryu, e.g. selecting language model in step 130 of fig.15, wherein the at least one selected language model comprises at least one of a language model based on demographic properties of a user of the device, a language model based on text input histories of the user of the device, and a language model based on a context in which the keyboard is executed).

As to claim 9, the combination of Ryu and Gnedin discloses the electronic device of claim 1. The combination further discloses the instructions, when executed, cause the processor to control the electronic device to: determine at least one first recommended word associated with the string based on the language model of the electronic device; and to determine at least one second recommended word associated with the string based on the language model received from the external electronic device (Ryu, e.g. the three displayed recommended words of 130, fig. 1).

As to claim 10, the combination of Ryu and Gnedin discloses the electronic device of claim 1. The combination further discloses the instructions, when executed, cause the processor to control the electronic device to determine at least one recommended word associated with the string based on the language model of the electronic device and the language model received from the external electronic device (Ryu, e.g. selecting language model in step 130 of fig.15, wherein the at least one selected language model comprises at least one of a language model based on demographic properties of a user of the device, a language model based on text input histories of the user of the device, and a language model based on a context in which the keyboard is executed).

As to claim 12, the combination of Ryu and Gnedin discloses the method of claim 11. The combination further discloses establishing a communication connection with the external electronic device; and receiving the state information of the external electronic device from the external electronic device (Ryu, [0175] in an exemplary embodiment, if a language model is not stored in a device or a language model stored in a device has to be updated, the device may request a server to transmit a language model and may receive the same).

As to claim 13, the combination of Ryu and Gnedin discloses the method of claim 12. The combination further discloses transmitting a signal requesting the language model corresponding to the state information of the external electronic device from the external server or the external electronic device based on the received state information of the external electronic device; and receiving the language model corresponding to the state information of the external electronic device from the external server or the external electronic device (Ryu, e.g. selecting language model in step 130 of fig.15, wherein the at least one selected language model comprises at least one of a language model based on demographic properties of a user of the device, a language model based on text input histories of the user of the device, and a language model based on a context in which the keyboard is executed).

As to claim 14, the combination of Ryu and Gnedin discloses the method of claim 13. The combination further discloses transmitting a signal requesting the language model corresponding to the state information of the external electronic device (Ryu, [0175] in an exemplary embodiment, if a language model is not stored in a device or a language model stored in a device has to be updated, the device may request a server to transmit a language model and may receive the same).

As to claim 15, the combination of Ryu and Gnedin discloses the method of claim 13. The combination further discloses transmitting a signal requesting the language model corresponding to the state information of the external electronic device from the external server or the external electronic device in response to the state information of the external electronic device being received from the external electronic device; and receiving the language model corresponding to the state information of the external electronic device from the external server or the external electronic device (Ryu, [0175] in an exemplary embodiment, if a language model is not stored in a device or a language model stored in a device has to be updated, the device may request a server to transmit a language model and may receive the same)

16. (Canceled)

As to claim 17, the combination of Ryu and Gnedin discloses the method of claim 11. The combination further discloses at least one external electronic device includes a plurality of external electronic devices, and wherein the method further comprises: in a case where the state information is received from each of the plurality of external electronic devices in a state in which connection for communication between the electronic device and the plurality of external electronic devices is established, determining at least one first external electronic device among the plurality of external electronic devices based at least in part on the information about a point in time at which the input is received which is included in the state information; transmitting a signal requesting the state information of the first external electronic device from the external server or the first external electronic device (Gnedin, [0026] an I/O configured to communicate with a plurality of remote clients over a communication network and to provide the selected members of the plurality of applications to the remote clients); and
receiving the language model corresponding to the state information of the first single external electronic device from the external server or the first external (Ryu, e.g. selecting language model in step 130 of fig.15, wherein the at least one selected language model comprises at least one of a language model based on demographic properties of a user of the device, a language model based on text input histories of the user of the device, and a language model based on a context in which the keyboard is executed).

As to claim 18, the combination of Ryu and Gnedin discloses the method of claim 11. The combination further discloses at least one external electronic device includes a plurality of external electronic devices (Ryu, e.g. multiple communicating devices of fig. 16), and
wherein the method further comprises: in a case where a signal including the state information is received from each of the plurality of external electronic devices through the communication circuit in a state in which connection for communication between the electronic device and the plurality of external electronic devices is established (Ryu, e.g. server communicating with devices A and B of fig. 16),
determining at least one first external electronic device among the plurality of external electronic devices based at least in part on an intensity of the signal (Ryu, e.g. communicating with device A based on frequency of using it, fig. 16);
transmitting a signal requesting the state information of the first external electronic device from the external server or the first external electronic device; and receiving the language model corresponding to the state information of the first single external electronic device from the external server or the first external electronic device (Ryu, [0020] The method may further include: requesting a server to transmit a language model; and receiving from the server the requested language model).

As to claim 19, the combination of Ryu and Gnedin discloses the method of claim 11. The combination further discloses the determining of at least one recommended word includes: determining at least one first recommended word associated with the string based on the language model of the electronic device; and determining at least one second recommended word associated with the string based on the language model received from the external electronic device (Ryu, e.g. the three displayed recommended words of 130, fig. 1).

As to claim 20, the combination of Ryu and Gnedin discloses the method of claim 11. The combination further discloses the determining of at least one recommended word includes determining at least one recommended word associated with the string based on the language model of the electronic device and the language model received from the external electronic device (Ryu, e.g. determining suitable words 130 based on user input on window 110, fig. 6).

Response to Arguments
Applicant's arguments filed 02/25/2021 have been fully considered but they are not persuasive. The same references but different embodiments are used for amended sections.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        4/28/2021